Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 11-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 11 the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 3/31/2021) filed along with a Request for Continued Examination were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method for assigning orders by a computer system to a plurality of robots fulfilling orders in a warehouse with the assistance of a plurality of operators, each order including one or more items and each item stored at an item location in the warehouse, the method comprising:
selecting, by a computer processor, an order set from a plurality of orders stored in a computer memory to be assigned to a first robot of the plurality of robots, the order set including one or more orders of the plurality of orders, the step of selecting including operating the computer processor to:
form a plurality of groups in the warehouse, each group defining a region in the warehouse and each group including one or more robots and/or operators;
select one of the plurality of groups as an anchor group based on a level of activity in the applicable region in the warehouse;
assign a location within the region of the anchor group as an anchor location; and
generate the order set for the first robot based in part on proximity of the one or more orders in the order set to the anchor location; and


Independent Claim 11 recites limitations that include a system for assigning orders to a plurality of robots fulfilling orders in a warehouse with the assistance of a plurality of operators, each order including one or more items and each item stored at a location in the warehouse, the system comprising:
a first robot of the plurality of robots to be assigned an order set from a plurality of orders, the order set including one or more orders to be fulfilled; and
a warehouse management system configured to:
form a plurality of groups in the warehouse, each group defining a region in the warehouse and each group including one or more robots and/or operators;
select one of the plurality of groups as an anchor group based on a level of activity in the applicable region in the warehouse;
assign a location within the region of the anchor group as an anchor location; 
generate the order set for the first robot, the order set being  based in part on proximity of the one or more orders in the order set to the anchor location in the warehouse; and
assign the order set to the first robot for fulfillment.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 9, 2021